Dissenting Opinion by
Judge Rogers:
I vigorously dissent from the majority’s action of remanding this matter to the Pittsburgh Commission on Human Relations for findings of feet and conclusions of law on what the majority calls the mitigation issue.
. The issue was not raised with the Commission. The employer adduced evidence at the Commission’s hear*236ings that after a white woman from another institution instead of Ms:' Hale had been appointed to director of the Word Processing Department, Ms. Hale had been offéred a newly created supervisory position at an advance in salary. This, the employer contends, was the occasion for mitigation. The purpose of this evidence, joined as it was by expressions by the employer’s witnesses of admiration for the quality of Ms. Hale’s work and of regret that she was not quite ready for the director’s job, was to show, that the employer entertained no animus toward Ms. Hale on account of her race. In context, it had nothing to do with mitigation of penalty. Not only, did the employer’s evidence lack specificity concerning the salaries for the several positions, the employers counsel never mentioned mitigation at the hearing. After the hearing, the employer filed with the Commission a seventeen page request for findings of feet and conclusions' of law and a thirty-one page memorandum of law. Neither of these documents contains one word about mitigation. Quite naturally, the Commission made no findings or conclusions on the subject and the majority unjustly chides it for not having done so.
The majority séems to say that the presence in the record of evidence which is conceivably germane to. the subject of mitigation somehow makes it an issue on appeal; that it is not necessary that a litigant prbvide form, expression and espousal to the issue at the trial or hearing. To the contrary, Section 753(a) of the Local Agency Law, 2 Pa. C. S. §753(a), which codifies the law of the cases, provides that “party may not raise upon appeal any ... question not raised before the agency.” The obvious purpose of the rule is to give the. agency first opportunity to decide the issues; the Commission in this case had no such opportunity.
Moréover, the facts of this case do not support the employers late claim for mitigation. Ms. Hale learned *237on a Friday that she was not to be the new director but that she might have a newly-created supervisor’s position paying more than her then position. She accepted the new position. On the Monday following, she told her superiors that she did not want the new position; that she believed that she should have been apppointed director. She was then told she must decide whether to accept the supervisor appointment on the spot; and she declined. A white woman was offered and accepted the supervisor’s position later that day. On Tuesday, Ms. Hale, having thought it over, reported her. willingness to accept the supervisor’s position and discovered that it was no longer available. No reason is offered by the employer for its constrained time schedule for filling the new position.
The doctrine of mitigation is founded on equitable principles. In employment cases, it operates to reduce an award for loss of work by the amount of money earned by the employee in other employment or for failure of the employee to seek other work. Surely, the doctrine should work in reverse; that is, that an injured party should not be required to accept damages in an amount less than those which will make her whole in the absence of equitable reasons for their diminishment. The equities here are all against the employer. The Commission on clear evidence found that the employer’s refusal to promote Ms. Hale was an act of discrimination and awarded damages for loss of the increased salary of the director’s position. Do equitable principles require that her damages be diminished for refusing to accept a position different from and inferior to the one which the employer had just unlawfully denied her? I believe not.
I would vacate the order of the common pleas court and reinstate the Commission’s order.